Case 18-09108-RLM-11            Doc 382 Filed 04/03/19 EOD 04/03/19 13:15:55                       Pg 1 of 3
                               SO ORDERED: April 3, 2019.




                               ______________________________
                               Robyn L. Moberly
                               United States Bankruptcy Judge




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

                                                            Chapter 11
    In re:
                                                            Case No. 18-9108-RLM-11
                           1
    USA GYMNASTICS,

                          Debtor.


      ORDER SHORTENING NOTICE ON DEBTOR’S MOTION FOR ENTRY OF AN
        AGREED STIPULATION AND ORDER ENJOINING THE CONTINUED
             PROSECUTION OF CERTAIN PRE-PETITION LAWSUITS

             This matter came before the Court on the Debtor’s Motion To Shorten Notice (the

“Motion”) on the Debtor’s Motion For Entry Of An Agreed Stipulation And Order Enjoining The



1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11          Doc 382      Filed 04/03/19      EOD 04/03/19 13:15:55          Pg 2 of 3



Continued Prosecution Of Certain Pre-Petition Lawsuits [Dkt. 372] (the “Agreed Stay Motion”)

filed by USA Gymnastics (the “Debtor”) for an order pursuant to Rule 9006(c) of the Federal

Rules of Bankruptcy Procedure, Rule 9006-1(a) of the Local Rules of the United States Bankruptcy

Court for the Southern District of Indiana (the “Local Rules”), and section III.F of the case

management procedures appended to the Order Granting Debtor’s Motion For Order Establishing

Certain Notice, Case Management, And Administrative Procedures [Dkt. 213] (the “Case

Management Procedures”); and the Court finds that (i) it has jurisdiction over this matter

pursuant to 28 U.S.C. § 1334(b); (ii) this matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2); (iii) the relief requested in the Motion is in the best interests of the Debtor, its

estate, and creditors, and any party in interest; and after due deliberation, and good and sufficient

cause appearing therefore, the Court hereby determines the Motion should be GRANTED.

       IT IS HEREBY ORDERED:

       1.      The Motion is granted.

       2.      The Debtor shall serve this Order and certify such service in accordance with the

Case Management Procedures and Local Rules 9006-1(d) and 9006-1(e).

       3.      The Agreed Stay Motion is set to be heard at the omnibus hearing (the “Hearing”)

to be held on April 17, 2019 at 1:30 p.m. (prevailing Eastern time) in Room 329 of the United

States Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana 46204.

       4.      A dial-in telephone number for interested parties to participate in the Hearing by

conference call is 1-888-273-3658, passcode: 9247462#. All callers shall keep their phones muted

unless addressing the Court. All callers must identify themselves and the party(ies) they represent

when addressing the Court. Callers shall not place their phones on hold during the Hearing.




                                                   2
Case 18-09108-RLM-11         Doc 382    Filed 04/03/19     EOD 04/03/19 13:15:55         Pg 3 of 3



       5.     Any objections to the Agreed Stay Motion must be in writing and filed with

the Clerk’s Office and served, via the Court’s ECF system, by April 10, 2019 at 4:00 p.m.

(prevailing Eastern time).

       6.     The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

                                              ###




                                                3
